Citation Nr: 0307710	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the plantar surface of the left heel, currently as 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1965 
to October 1967.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), that granted service connection and 
assigned a 10 percent rating for residuals of a gunshot wound 
to the plantar surface of the left heel under Diagnostic Code 
5284, effective September 8, 1998, which was the date of 
claim.  

In July 2002, the Board undertook additional development of 
the claim.  Coincident with the July 2002 development, the 
Board issued a decision in August 2002 that denied two other 
issues.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the claim.  

2.  Residuals of a gunshot wound to the plantar surface of 
the left heel result in no more than moderate disability with 
minimal limitation of motion, and do not include arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the plantar surface of the 
left heel are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the December 1998 
rating decision, the January 1999 statement of the case, and 
the September 1999, December 1999, February 2000, and August 
2000 supplemental statements of the case of the evidence 
necessary to substantiate his claim for an increased rating 
for residuals of a gunshot wound to the plantar surface of 
the left heel, and of the applicable laws and regulations.  
In its August 2002 decision pertaining to two other issues, 
the Board provided discussion about the VCAA and the roles of 
VA and a veteran in developing a claim.  A December 2002 
letter to the veteran informed him of the necessity to report 
for a VA examination, which he did.  Upon completion of the 
examination, the appellant was sent notification (in March 
2003) of the results of the examination and given an 
opportunity to submit additional evidence or information in 
response.  He indicated that he had no additional evidence or 
argument to present.  Additionally, along with a copy of the 
December 1998 rating decision, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the statement of the case, and the supplemental 
statements of the case, along with the discussions in the 
August 2002 Board decision and the March 2003 VA letter, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with a VA examination in December 
2002.  In a March 2003 response to the Board's notification 
to him of the findings from the December 2002 VA examination 
and the period to submit additional evidence, the appellant 
indicated that he did not have any additional evidence or 
argument to present.  The Board notes that the appellant 
presented testimony regarding his claim at a June 1999 
Regional Office hearing.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Evidence

Service medical records show that the appellant sustained a 
through and through gunshot wound to the plantar surface of 
the left heel when hit by small arms fire on May 1, 1966.  
The hospitalization report noted that examination revealed no 
obvious neurovascular damage, and that X-rays were negative.  
The wound was debrided and sutured.  No evidence of infection 
was seen thereafter.  The appellant was treated in January 
1967 for a complaint of pain on weight-bearing of the left 
foot, and it was noted that he had no medical history of any 
bony involvement or point tenderness in the foot.  There was 
no tenderness over the well-healed wounds of the left foot on 
examination; however, tenderness was exhibited over the sinus 
tarsi.  X-rays were negative.  The impression was sinus tarsi 
syndrome.  

The appellant underwent a VA orthopedic examination in 
October 1998, at which time he complained of problems of 
stinging and pain in his left foot on prolonged walking.  He 
also provided history of a serious injury to his left leg in 
a 1972 diesel oil explosion, in which the leg was fractured 
in six places and the foot was turned upside down.  He 
indicated that physicians had considered amputation of the 
leg and foot at the time of the injury.  Examination of the 
left foot revealed that it was smaller than the right foot, 
and that it had a three centimeter scar on the medial aspect 
of the left heel (the entrance wound) and a two centimeter 
scar on the lateral aspect of the heel (the exit wound).  It 
was reported that the heel scars appeared insignificant, but 
that higher up there was a markedly deforming scar associated 
with a deformed lower left leg from a previous fracture just 
above the ankle.  The diagnosis was a gunshot wound of the 
left heel with slight loss of function due to pain, and a 
major injury from an explosive fracture of the left lower leg 
in 1972.  X-ray confirmed extensive osteoarthritis in the 
left ankle.  

VA outpatient records dated from October 1998 to May 1999 
show complaints of joint pain, for which a diagnosis of 
degenerative joint disease was made.  

At his June 1999 RO hearing, the appellant testified that his 
left heel disability caused him to walk with a limp and that 
he experienced intermittent arthritis pain related to a 
broken leg, which necessitated the use of a cane for 
ambulation.  He also described wearing a self-made arch 
support for a fallen arch.  

In a March 2000 medical statement, J. W. Bacon, M.D., 
reported that the appellant had degenerative arthritis of 
multiple joints, and that he felt, after examination of the 
appellant and review of X-rays, the appellant had significant 
degenerative arthritis involving the cervical and lumbar 
spine and the subtalar joint of the left ankle.  He also 
opined that the appellant probably had a nonunion of the left 
tibial fracture.  

Of record is the report of an orthopedic examination 
performed for Social Security in September 2000 by R. B. 
Mitchell, M.D.  It was noted that the appellant had a 
deformity secondary to a severe fracture of the left lower 
leg in 1972.  Range of motion testing on the left lower 
extremity revealed limited eversion and inversion 
(essentially zero), dorsiflexion, and plantar flexion in the 
ankle.  Ankle jerk was absent on the left.  The appellant was 
unable to walk on tiptoe or heel walk due to complaints of 
pain and deformity in the left lower extremity.  The 
diagnoses included traumatic arthritis of the left lower leg 
and ankle.  

In December 2002, the appellant underwent a VA orthopedic 
examination for the purpose of evaluating his service-
connected left heel disability, and to assess which symptoms 
were attributable to the heel disability and which symptoms 
were related to the 1972 fracture of the distal left tibia.  
In noting that a March 2000 X-ray had revealed marked 
degenerative joint disease of the subtalar joint and left 
ankle and possible nonunion of the distal fibula, the 
examiner opined that those findings were unrelated to the 
gunshot wound of the left heel.  He reported that the 
appellant had symptoms and signs of a plantar fasciitis.  
Examination of the left heel revealed a deep indented scar of 
the lateral side of the heel.  There was a large calculus 
formation over the left distal tibia from the old fracture.  
The left ankle was stable and had normal range of motion.  X-
rays of the left ankle revealed findings that were considered 
to represent severe post traumatic osteoarthritis of the left 
ankle and hindfoot, with post traumatic calcaneal deformity.  
The diagnoses were a through and through gunshot wound to the 
left heel, possibly a left calcaneus injury, minimal loss of 
function, degenerative joint disease confirmed by X-ray; 
plantar fasciitis that may be related to the gunshot wound; 
and traumatic fracture of the distal tibia with degenerative 
joint disease of the subtalar joint and nonunion of the 
distal fibula, degenerative joint disease confirmed by X-ray.  



Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

For foot injuries other than those listed under Diagnostic 
Codes 5279 to 5283, severe disability is assigned a 30 
percent evaluation; moderately severe disability is assigned 
a 20 evaluation; and moderate disability is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Analysis

The appellant asserts that his service-connected residuals of 
a gunshot wound to the plantar surface of the left heel are 
more severely disabling than currently evaluated and, 
therefore, warrant the assignment of a higher rating.  The 
representative also argues that the appellant has arthritis 
associated with his gunshot wound of the left foot, which 
should entitle him to a separate rating for arthritis under 
VA O.G.C. Prec. Op. No. 23-97.  

The service medical records show that the through and through 
gunshot wound to the left heel did not involve any 
neurovascular damage or bony injury.  X-rays of the left foot 
on two occasions in service were negative.  The medical 
evidence since service does not demonstrate treatment for 
problems related to the gunshot wound to the left foot.  The 
evidence reflects that he experienced significant medical 
problems involving his left lower extremity since sustaining 
a severe fracture of the distal left tibia in 1972.  The 
examiner at the December 2002 VA orthopedic examination 
stated that the appellant's left ankle problems, which 
included marked degenerative arthritis and possible nonunion 
of the distal fibula were unrelated to the gunshot wound to 
the left heel.  The September 2000 medical report by Dr. 
Mitchell also attributed limited range of motion in the left 
ankle and foot to deformity that had resulted from the severe 
left lower leg fracture in 1972.  

Because the evidence does not demonstrate that the 
symptomatology related to the gunshot wound to the left heel 
approximates a moderately severe degree of disability, the 
Board finds that a higher rating for residuals of a gunshot 
wound to the plantar surface of the left heel is not 
warranted under Diagnostic Code 5284.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain associated with his 
left heel disability, the Board does not find that the 
disability attributable to the left heel gunshot wound has 
resulted in functional disability in excess of that 
contemplated in the 10 percent rating already assigned.  The 
October 1998 VA examination report reflects insignificant 
scarring and slight limitation of function due to pain.  Even 
during periods of exacerbation, the additional impairment was 
estimated to be only 10 percent.  The December 2002 
examination did not reveal that the residuals of the gunshot 
wound to the plantar surface of the left heel resulted in any 
loss of motion, and the examiner stated that the loss of 
function attributable to the left heel injury was minimal.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's residuals of a 
gunshot wound to the plantar surface of the left heel on the 
basis of functional disability.  

The Board has also considered whether a higher rating would 
be warranted for any muscle damage caused by the gunshot 
wound.  The cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c-d) (2002).  

(1) Slight disability of muscles.

 (i) Type of injury. Simple wound of muscle without 
debridement or infection.

 (ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

 (iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

 (i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint. Service department record or 
other evidence of in- service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles.

 (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.

 (i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection , or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

 (i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2002).

38 C.F.R. § 4.73, Diagnostic Code 5310, contemplates injuries 
to muscle group X, Function: movements of forefoot and toes; 
propulsion thrust in walking. Intrinsic muscles of the foot: 
Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantea; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei. Other important plantar structures: 
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes. A noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.

Diagnostic Code 5310 also contemplates Dorsal: (1) Extensor 
hallucis brevis; (2) extensor digitorum brevis. Other 
important dorsal structures: cruciate, crural, deltoid, and 
other ligaments; tendons of long extensors of toes and 
peronei muscles. A noncompensable evaluation is assigned for 
slight disability, a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  Note:  Minimum rating for 
through-and-through wounds of the foot is 10 percent.  

In regard to the veteran's service-connected residuals of the 
left heel gunshot wound, muscle group X, a higher rating is 
not warranted pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5310.  The relevant medical evidence of record demonstrates a 
through-and-through wound, but no more than moderate injury.  
The medical evidence does not demonstrate loss of deep fascia 
or muscle substance, impairment of muscle tonus, fascial 
defect, or atrophy in the left foot.  Upon VA examination 
dated in October 1998, the veteran exhibited only slight 
limitation of function due to pain.  Other than symptoms and 
signs of plantar fasciitis, the left foot functioned well on 
December 2002 VA examination, and overall function loss was 
described as minimal.  The scarring has been described as 
"insignificant".  In the absence of evidence of any 
symptomatology associated with the scars, the Board does not 
believe that a separate rating for the scars is warranted.  
See generally Esteban v. Brown, 6 Vet.App. 259 (1994); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  

The Board concludes that this evidence is indicative of no 
more than a 10 percent evaluation as it demonstrates no more 
than moderate disability of muscle group X in the left foot.  
The medical evidence does not demonstrate objective findings 
of loss of deep fascia or muscle substance, impairment of 
muscle tonus, or loss of power so as to warrant the 
assignment of a higher evaluation under Diagnostic Code 5310.  
Since Diagnostic Codes 5310 and 5284 contemplate similar 
limitation of function caused by the same disability, 
separate evaluations under each Diagnostic Code is not for 
application.  See 38 C.F.R. §  4.14 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for residuals 
of a gunshot wound to the plantar surface of the left heel by 
the December 1998 rating decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 10 percent rating was September 8, 1998, the date 
the appellant filed a claim for entitlement to service 
connection for residuals of a gunshot wound to the plantar 
surface of the left heel.  Because the evidence indicates 
that the left heel disability produced only slight loss of 
function due to pain at the October 1998 VA examination and 
only minimal loss of function at the December 2002 VA 
examination, the Board finds that the evidence does not 
demonstrate that the disability attributable to the left heel 
gunshot wound has resulted in more than moderate disability 
or more than minimal loss of function at any time.  
Therefore, an evaluation greater than 10 percent for the 
appellant's residuals of a gunshot wound to the plantar 
surface of the left heel has not been warranted since the 
claim was filed.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his residuals of a gunshot wound 
of the plantar surface of the left heel and there is no 
indication that it has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96 
(1996).  

Regarding the representative's argument that a separate 
rating should be assigned for arthritis associated with the 
service-connected gunshot wound of the left foot, under VA 
O.G.C. Prec. Op. No. 23-97, the Board notes that the gunshot 
wound to the left heel did not involve any injury to a joint.  
Rather, the arthritis shown in the left ankle and hindfoot 
has been attributed to the 1972 fracture of the distal left 
tibia.  Hence, the evidence does not establish that the 
residuals of a gunshot wound to the plantar surface of the 
left heel include arthritis so as to permit the assignment of 
a separate rating under VA O.G.C. Prec. Op. No. 23-97.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes his left heel disability 
should be assigned a higher rating, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his residuals of a gunshot wound to the 
plantar surface of the left heel warrant a higher evaluation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

An increased rating for residuals of a gunshot wound to the 
plantar surface of the left heel is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

